Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 2015/0180284 A1, hereinafter KANG) in view of AIOANEI (US 2015/0035372 A1, hereinafter AIOANEI).

    PNG
    media_image1.png
    371
    811
    media_image1.png
    Greyscale

As per claim 1, KANG discloses a method of operating a power circuit, the method comprising:
having a first mode and a second mode, respectively, corresponding to receiving  (See Fig.2, Item#120, discloses a reception module which is selected to be connected via switching unit 130 under the control of the switching control unit 140 when in the power receiving mode) and transmitting power using inductive charging at a coil of the power circuit (See Fig.2, Item#110, discloses a transmission module connected via switching unit 130 under control of the switching control unit 140 when in the power transmission mode);
determining that the power circuit is operating in the first mode, determining that the power circuit is operating in the second mode (See Par.47, discloses the switching control mode detecting the operating mode receiving or transmitting and controlling the switch accordingly). KANG further discloses a matching circuit that is controlled by the switching control circuit to adjust the impedance of the power provided/received to/from the resonant coil 150 (See Par.57 and Fig.2). However, KANG does not disclose determining that the power circuit is operating in the first mode based thereon, coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit; and

AIOANEI discloses multimode wireless power receiver comprising determining that the power circuit is operating in the first mode based thereon, coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit (See Pars.25, discloses the wireless power transmitter can be a transmitter/receiver and that invention includes adjusting the configuration of the resonant circuit based on the detected mode, also see Par.40 and  Fig.4, Item#C discloses a first capacitor and switched capacitor C1 connected via switch SC1 and received its control signal via control logic 280 to be connected in parallel to the first capacitor); and determining that the power circuit is operating in the second mode, and, based thereon, coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential (See Par.40 and Fig.4, Item#C discloses a first capacitor and switched capacitor C1 connected via switch SC1 and received its control signal via control logic 280 to be connected in parallel to the first capacitor, also see Par.25, discloses the control can be done based on the type of mode of operation the device is in whether it is as a receiver or as a transmitter).
KANG and AIOANEI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KANG with that of AIOANEI by changing the configuration of the resonator circuit according to the operating mode for the benefit increasing the power transmission/reception efficiency (See AIOANEI Par.29).


a coil configured to operate in a first mode and a second mode respectively, corresponding to receiving and transmitting power using inductive charging (See Fig.2, Item#150, See Fig.2, Item#120, discloses a reception module which is selected to be connected via switching unit 130 under the control of the switching control unit 140 when in the power receiving mode or to the transmitting module 110 when in the transmitting mode); and 
 a non-transitory memory storage comprising instructions; and a processor in communication with the non-transitory memory storage (See Fig.2, Item#140, discloses a controller also see Par.47, discloses the switching control mode detecting the operating mode receiving or transmitting and controlling the switch accordingly, this information would be stored on memory), wherein the processor executes the instructions to: determine that the coil is operating in the first mode, determine that the coil is operating in the second mode (See Par.47, discloses the switching control mode detecting the operating mode receiving or transmitting and controlling the switch accordingly). KANG further discloses a matching circuit that is controlled by the switching control circuit to adjust the impedance of the power provided/received to/from the resonant coil 150 (See Par.57 and Fig.2). However, KANG does not disclose a tank circuit comprising the coil, a first capacitor, and a second capacitor in the first mode, and the tank circuit comprising the coil and the second capacitor in the second mode, determining that the power circuit is operating in the first mode based thereon, coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit; and

AIOANEI discloses multimode wireless power receiver comprising a tank circuit comprising the coil, a first capacitor, and a second capacitor in the first mode, and the tank circuit comprising the coil and the second capacitor in the second mode, determining that the power circuit is operating in the first mode based thereon, coupling the coil in series with a parallel coupling of a first capacitor of the power circuit and a second capacitor of the power circuit (See Pars.25, discloses the wireless power transmitter can be a transmitter/receiver and that invention includes adjusting the configuration of the resonant circuit based on the detected mode, also see Par.40 and  Fig.4, Item#C discloses a first capacitor and switched capacitor C1 connected via switch SC1 and received its control signal via control logic 280 to be connected in parallel to the first capacitor); and determining that the power circuit is operating in the second mode, and, based thereon, coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential (See Par.40 and Fig.4, Item#C discloses a first capacitor and switched capacitor C1 connected via switch SC1 and received its control signal via control logic 280 to be connected in parallel to the first capacitor, also see Par.25, discloses the control can be done based on the type of mode of operation the device is in whether it is as a receiver or as a transmitter).
KANG and AIOANEI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KANG with that of AIOANEI by 

As per claims 2 and 9, KANG and AIOANEI  disclose the method and device of claims 1 and 8 as discussed above, wherein a tank circuit of the power circuit in the second mode comprises the coil in series with the first capacitor, wherein an equivalent capacitance and inductance, respectively, of the tank circuit in the second mode is about 300 nanofarad and 8 microhenries (See Fig.4, and Par.40, disclose in the second mode, the switches are opened and the capacitor C and inductor L are connected in series). Even though KANG and AIOANEI do not disclose the equivalent capacitance and inductance, respectively, of the tank circuit in the second mode is about 300 nanofarad and 8 microhenries, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KANG and AIOANEI to try different values of capacitance and inductance to arrive at the highest charging efficiency.

As per claim 3, KANG and AIOANEI disclose the method of claim 2 as discussed above, wherein a resonant frequency of the power circuit is determined in accordance with an equivalent inductance and capacitance of the tank circuit (See Par.19, discloses reconfiguring the resonant tank to adjust the resonant frequency).

As per claims 4 and 10, KANG and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, wherein the second capacitor is coupled to a switch in series (See AIOANEI, Fig.4, Items#C1 and Sc1), wherein coupling the coil in series with the parallel 

As per claims 5 and 11, KANG and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, wherein the second capacitor is coupled to a switch in series, wherein coupling the coil in series with the first capacitor and coupling the second capacitor to a reference potential comprises setting the switch in an open position (See Fig.4, Item#Sc1, discloses when the switch is opened, the coil L and the capacitor C are connected in series).

As per claims 6 and 12, KANG and AIOANEI disclose the method and device of claims 1 and 8 as discussed above, however KANG and AIOANEI do not disclose wherein the second capacitor is coupled to a switch in series, the switch comprising a first transistor arranged in series with a second transistor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the switch structure from a plurality of switch structures including a plurality of series transistors for the benefit of providing redundancy.

As per claims 7, 15 and 17, KANG and AIOANEI disclose the method and device of claims 1, 8 and 16 as discussed above, wherein the determining that the power circuit is operating in the first mode or the second mode is in accordance with a signal received from an external device (See KANG, Par.50, discloses “By performing the communications, the switching control unit 140 may provide state information with respect thereto to the external device and may receive state information of an external device. The state information may 

As per claim 13, KANG and AIOANEI disclose the device of claim 8 as discussed above, wherein the device is a semiconductor package (See KANG, Par.16 discloses the device can be implemented in an Application-Specific Integrated Circuit).

As per claim 14, KANG, AIOANEI disclose the device of claim 8 as discussed above, wherein the device is a mobile device, a tablet, a cellular phone, a power bank, or a battery pack (See KANG, Par.3 and AIOANEI, Par.24, disclose the wireless power receiving device can be a cell phone).

As per claim 18, KANG, AIOANEI disclose the method of claim 16 as discussed above, wherein the LC tank circuit comprises a variable capacitor, wherein the variable capacitor has a first capacitance value corresponding to the first effective capacitance, and wherein the variable capacitor has a second capacitance value corresponding to the second effective capacitance (See AIOANEI, Fig.4, Item#213, disclose a resonant tank comprising a variable capacitance which is controlled by controlling switches Sc1-ScN).

As per claim 19, KANG and AIOANEI disclose the method of claim 18 as discussed above, wherein the method further comprises providing a control signal to the variable capacitor to vary a capacitance value of the variable capacitor between the first capacitance value and the 

As per claim 20, KANG and AIOANEI disclose the method of claim 16 as discussed above, wherein the LC tank circuit comprises a coil used to transmit and receive wireless power, wherein the effective inductance of the LC tank circuit corresponds to an inductance of the coil (See AIONANEI, Fig.4, Item#L, disclose a coil and the effective inductance of the LC tank corresponds to that of the inductance of the coil).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859